Citation Nr: 0727697	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  03-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
improved pension benefits in the amount of $7,014.


REPRESENTATION

Appellant represented by:	Daniel J. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 26, 1964 to 
October 5, 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  In August 2001, the veteran was 
advised that an overpayment of $11,454.00 of improved pension 
benefits would be assessed against him.  In September 2001, 
the veteran requested a waiver of that overpayment.  In the 
January 2002 decision, the Committee determined that bad 
faith was found on the part of the veteran in the creation of 
a portion of the overpayment in the amount of $7,014.00, thus 
precluding further consideration of a waiver as to that 
amount.  In the same decision, the Committee granted a 
partial waiver in the amount of $4,440.00.  Given the 
favorable outcome as to the overpayment in the amount of 
$4,440.00, the Board will not revisit that portion of the 
decision.

In October 2004, the veteran testified at a Travel Board 
hearing before the undersigned.  

In a December 2004 decision, the Board also determined that 
there was bad faith was found on the part of the veteran in 
the creation of a portion of the overpayment in the amount of 
$7,014.00, thus precluding further consideration of a waiver 
as to that amount.  The veteran appealed the Board's December 
2004 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2006 Order, the Court 
granted a "Joint Motion for an Order Vacating the Board 
Decision and Incorporating the Terms of This Motion" (Joint 
Motion) and vacated the December 2004 decision and remanded 
the matter to the Board for compliance with the instructions 
in the Joint Motion.

In a September 2006 decision, the Board again determined that 
there was bad faith on the part of the veteran in the 
creation of a portion of the overpayment in the amount of 
$7,014.00, thus precluding further consideration of a waiver 
as to that amount.  The veteran again appealed the Board's 
decision to the Court.  Pursuant to a Joint Motion, the Court 
vacated the Board's September 2006 decision in a May 2007 
Order.  

The veteran has submitted additional evidence.  Initial RO 
jurisdiction over this evidence was waived as it was 
submitted directly to the Board.  All evidence contained in 
the claims file is considered with the current appeal.  
However, it also appears that this correspondence is in 
support of a claim to reopen service connection for a 
psychiatric disability.  The Board refers this matter to the 
RO for further clarification.  


FINDINGS OF FACT

1.  The veteran had earned income from wages in 1998, but 
reported wage income to VA from October 1999.  

2. The RO retroactively reduced the veteran's improved 
pension benefits based on the unreported wage income.

3.  The retroactive termination of the veteran's improved 
pension benefits resulted in the creation of the overpayment 
at issue.  

4.  The veteran's failure to promptly report the commencement 
date of the receipt of earned income was done with the intent 
to seek an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the government.

5.  The veteran's actions resulted in the creation of the 
overpayment at issue.


CONCLUSION OF LAW

Waiver of the recovery of an overpayment of improved pension 
benefits in the amount of $7,014 is precluded by a finding of 
bad faith on the part of the veteran with regard to the 
overpayment.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 1.965(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

However, the notice and duty-to-assist provisions of the VCAA 
do not apply in waiver of overpayment cases.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).


Background

In a February 1965 rating decision, service connection was 
granted for internal derangement of the left knee effective 
October 1964.  A 10 percent rating was assigned.  In a June 
1965 rating decision, a temporary total rating was assigned 
through June 1965; thereafter, the 10 percent rating was 
reassigned.  In August 1981, an increased rating was denied.  

In August 1998, a VA Form 21-527, Income-Net Worth and 
Employment Statement, was received.  In that form, the 
veteran indicated that he had received a high school 
education and had completed two years of college.  The 
veteran reported that he had become disabled in August 1998.  
The veteran reported that his net worth consisted of $400 in 
stocks, bonds, or bank deposits.  He underlined bank deposits 
as being the source.  He reported that he received no income 
from the Social Security Administration (SSA).  The veteran 
left blank the boxes furnished for employer information.  The 
veteran inserted lines through the boxes for income for 
himself, spouse, and child.  In the area supplied for 
specific types of income to be reported, the veteran wrote in 
zeroes.  The veteran inserted zeroes for SSA, U.S. Civil 
Service, U.S. Railroad Retirement, Military Retirement, Black 
Lung Benefit, and Supplemental Security/Public Assistance.  
In the area for "All Other Monthly Income," the veteran 
wrote $95 and indicated that this represented VA income.  In 
the area for wages, the veteran wrote "NONE NOW."  For 
"Total Interest and Dividends" and "All Other Income," the 
veteran reported zeroes.  The veteran signed the form.  

In a June 1999 rating decision, the veteran denied an 
increased rating.  Entitlement to pension was granted 
effective August 1998.  In a June 1999 letter, VA notified 
the veteran of his approval of VA pension.  He was informed 
of the monthly amount of the award.  He was told that his 
pension rate depended on his income.  In the section titled 
"Income We Counted," he was informed that zero income was 
currently being received by the veteran.  Under the section 
titled "Your Responsibilities," he was told that he should 
tell VA right away if any one of the following happens: his 
income changes, he gains a dependent, his net worth 
increases, he moves.  

The veteran was sent a second letter in June 1999.  In that 
letter, he was again provided the same information.  He was 
again told that his pension would be adjusted when his income 
changed and that he should notify VA immediately if he 
received income from any source.  He was provided a VA Form 
21-8768.  This form informed him that he was obligated to 
provide prompt notice of any change in income or net worth 
and that a failure to provide such would result in the 
creation of an overpayment which would be subject to 
recovery.  It further stated that when reporting income, the 
total amount and source of all income received should be 
reported.  

According to a VA Report of Contact dated 8 days later, it 
was noted that the veteran contacted VA via telephone to 
report that he was receiving wage income.  He indicated that 
the commencement date of employment was October 1, 1999.  It 
was noted that appropriate action should be taken to 
reduce/terminate his pension benefits.  In a letter received 
within the next week, in June 1999, the veteran indicated 
that his VA pension was barely enough to cover basic 
necessities and that he should be able to supplement it with 
work income.  He stated that he understood that it was "not 
allowed," but he was living at the poverty level.  He 
requested that the pension be rescinded and that the 
compensation be restored and an increased rating granted.  

In a March 2000 letter, VA informed the veteran that VA 
proposed to reduce his monthly pension benefits effective 
November 1, 1999, the first day of the month after he began 
working.  He was told that this action might result in an 
overpayment of benefits which had been paid to him.  He was 
further informed that he would be notified of the exact 
amount of the overpayment.  In another March 2000 letter, the 
veteran was told that his monthly rate of pension had been 
reduced to $98 as of March 1, 2000.  

Thereafter, it was discovered that the veteran had received 
income in 1998.  In a May 2001 letter, the veteran was 
informed that VA proposed to retroactively reduce his VA 
pension benefits as of September 1, 1998, as he had received 
income.  He was informed of the reduced rate.  He was told 
that this action would result in an overpayment.

In July 2001, VA informed the veteran that his pension 
benefits had been retroactively reduced effective September 
1, 1998.  He was informed that this action resulted in an 
overpayment of benefits.  The veteran was notified that the 
amount of the overpayment was $11,454.  Thereafter, the 
veteran requested a waiver of the recovery of the 
overpayment.  

In September 2001, a financial status report was received 
from the veteran.  In that form, he report SSA income and VA 
income totaling $978 per month.  He reported expenses 
totaling $976 per month.  He reported a $300 debt.  

The veteran requested a waiver of the debt.  He stated that 
he suffered a stroke in August 1998.  He applied for an 
increased rating.  He did not ask for a VA pension.  From 
August 1998 to June 1999, he did not hear anything from VA.  
Via a telephone call, he was told in June 1999 that he had 
been awarded VA pension benefits of $731 per month.  He asked 
if he would be allowed to work.  He was told that for every 
dollar earned, he would have an equal amount taken from his 
pension award.  The veteran stated that he asked that the 
pension be rescinded and his VA compensation be restored and 
that he be awarded a 20 percent rating.  In February 2000, 
the veteran stopped working.  He started receiving SSA 
disability payments.  During the time from February 2000 to 
October 2000, the veteran indicated that he used the money 
that VA had deposited into his bank account to pay his bills.  
He finally declared bankruptcy.  Currently, his income and 
expenses were basically even.  The veteran indicated that VA 
had accused him of failing to report his income, however, he 
was never ordered to report it by mail, voice, or otherwise 
nor was he ever sent a certificate of eligibility to fill 
out.  He stated that at no time did he misrepresent the fact 
that he was working.  

In December 2001, an audit was performed which showed how the 
amount of the debt had been tallied.  

In a January 2002 decision, the Committee determined that 
there was bad faith on the part of the veteran in the 
creation of the debt at issue.  It was noted that the veteran 
had informed VA in July 1999 that he was working and that his 
VA compensation benefits be reinstated.  His request was not 
processed until March 2000, which was 270 days later instead 
of the 90 days that he had been informed that VA would take 
to implement the requested action.  Due to VA's delay, a 
partial waiver was granted for the additional 6 months that 
it took to take the action.  The amount of the waiver was 
$4,440.  The remainder of the waiver was denied as the 
veteran had failed to report his receipt of income from 1998.  
It was noted that the veteran had admitted that he knew that 
he was not entitled to the VA payments, but he spent the 
money anyway as he felt that he needed the income.  A waiver 
of the remainder of the debt of $7,014 was denied based on 
bad faith as the veteran had spent the VA funds after 
acknowledging that he was not entitled to them.  

In September 2002, the veteran testified at a hearing at the 
RO.  The veteran testified that he was employed in July 1998 
for a taxi company.  In August 1998, he had a stroke and was 
rendered unable to work.  He filed a claim for increased 
compensation, but not pension.  However, VA awarded pension 
benefits.  The veteran stated that although the pension paid 
more than the compensation, it did not pay more than he made 
working.  In June 1999, the veteran called VA and was 
informed of the award of VA pension benefits.  The veteran 
asked about his ability to work simultaneously and was 
informed that his pension would be reduced dollar for dollar 
for his earned income, so he indicated that he did not want 
the pension and wanted compensation.  VA then began repaying 
the compensation benefits.  In February 2000, he quit work 
and then he was found entitled to disability compensation for 
which he received back pay from SSA.  The veteran described 
having difficulty making ends meet.  In 2001, he declared 
bankruptcy.

In subsequent correspondence in December 2002, the veteran 
stated that he had been working up until his stroke in August 
1998.  Thereafter, he returned to work in October 1998.  At 
that time, the veteran related that he was not aware of his 
need to report income and would have done so otherwise.  In a 
financial status report he indicated that his monthly debts 
exceeded his monthly income.  

In October 2004, the veteran testified at a Travel Board 
hearing.  At that time, it was noted that in the prior 
hearing, the veteran indicated that he knew that he was not 
entitled to the VA monies and that he was going to hold onto 
the VA monies and return them to VA.  The veteran currently 
indicated that he had requested that his pension be rescinded 
and the compensation be reinstated.  However, VA kept 
depositing the $731 into his bank account.  He knew that he 
would have to refund it and he had no problem with that and 
he held onto the money.  His compensation was eventually 
reinstated and then he was told that he owed a lot of money 
to VA.  By that time, his income had been basically cut in 
half and he could not pay his bills.  He indicated that he 
did have income, but did not know that he was supposed to 
report it.  He did not find out about the pension award until 
June 1999.  The veteran stated that he applied for SSA 
benefits because he could not work, but he had to be disabled 
for 5 months before getting the benefits.  So he used the VA 
monies to keep his bills paid up.  He indicated that he was 
told that he should not have done that.  The veteran stated 
that he would have lost everything if he had done that.  

The veteran testified that before he had the stroke, he had 
been working full time.  In August 1998, he had the stroke 
and was unable to work.  He was able to return, but could not 
continue as of the first few months of 2000.  He was awarded 
SSA.  The veteran related that he never contacted VA to tell 
them that he would need to use the VA pension that had been 
deposited into his account, but he would pay it back.  
Rather, he figured that it would be taken out of his 
compensation benefits, which is what is currently being done.  
However, he was surprised that they took all of his 
compensation benefits.  


Analysis

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  "Bad faith" refers 
to "unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense."  38 C.F.R. § 1.965(b)(2).  
Conduct by a claimant undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and with resulting loss to the government is required for a 
showing of bad faith.  Id.  In Richards v. Brown, 9 Vet. App. 
255 (1996), the Court found that the operative language in 38 
C.F.R. § 1.965(b)(2) limits bad faith to cases in which there 
is an intent to seek an unfair advantage.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a).

Regardless of whether or not an originating agency has found 
fraud, misrepresentation, or bad faith so as to act as a bar 
to waiver of an overpayment, the Court has held that the 
Board is required to review that determination.  Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Therefore, even though 
the Committee determined that there was a statutory bar to 
waiver of recovery of the overpayments at issue, the Board 
must make such a finding, also.

In the recent case of Reyes v. Nicholson, No. 03-1929 (U.S. 
Vet. App. July 20, 2007). The Court first rejected the 
argument that the regulatory definition of bad faith, at 38 
C.F.R. § 1.965(b)(2), is too broad and confers unfettered 
discretion on VA to deny waivers, contrary to the legislative 
intent of 38 U.S.C. § 5302(c).  The Court held instead that 
VA's interpretation of the statutory term "bad faith" 
(requiring an affirmative showing that (1) the appellant's 
conduct was undertaken with an intent to seek an unfair 
advantage, (2) with knowledge of the likely consequences, and 
(3) that resulted in a loss to the government) is consistent 
with the legislative intent of Congress and not plainly 
erroneous.  

In that case, the Court also indicated that while the Board 
found that the veteran had been informed of the need to 
report changes in income, the Board failed to discuss the 
veteran's knowledge of the need to report income and his 
awareness of the income that he failed to report.  It was 
indicated that such a discussion is essential where the Board 
is finding that the appellant's failure to report income was 
an intentional act (an essential element in demonstrating bad 
faith).  The Court also noted that the Board did not 
adequately address evidence of the lack of such intent.  

In August 1998, a VA Form 21-527, Income-Net Worth and 
Employment Statement, was received.  The veteran maintains 
that this form was completed with an intent to seek an 
increased rating and not VA pension benefits.  It was in fact 
received with a letter in which an increased rating was 
requested.  At the bottom of that form is the following: 

PENALTY- The law provides severe penalties which include 
fine or imprisonment, or both, for the willful 
submission of any statement or evidence of a material 
fact, knowing it to be false, or for the fraudulent 
acceptance of any payment to which you are not entitled.  

In that form, the veteran reported that he was disabled since 
August 5, 1998, and was unable to work.  He reported no 
income other than VA benefits.  This information was accurate 
based on the record.  The veteran had had a stroke and was 
unable to work at that time.  He returned to work in October 
1998.  

In a June 1999 rating decision, the veteran was denied an 
increased rating.  Entitlement to pension was granted.  As 
noted, he was clearly informed of his obligations as a 
pension recipient.  The notice complies with VA regulations 
which state that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1).

VA deposited the pension benefits via direct deposit into the 
veteran's bank account.  Since the payments started in 
September 1998, the amount accumulated to the deposit date 
was included when they commenced in June 1999.  

Shortly thereafter, the veteran contacted VA to report wage 
income.  As noted, he had has since told VA that he began 
working in October 1998, a couple of months after his initial 
application for VA benefits.  Although the veteran states 
that he was only applying for VA compensation benefits, he 
had completed a form which VA accepted as a claim for VA 
pension benefits based on his report of being disabled.  

Since the veteran contacted VA to inform VA that he wanted to 
work and receive compensation as he could earn more than he 
received from pension, it is clear that he understood the 
limitations of the pension benefit.  He informed VA that VA 
pension was barely enough to cover basic necessities and that 
he should be able to supplement it with work income.  He 
stated that he understood that it was "not allowed," but he 
was living at the poverty level.  He requested that the 
pension be rescinded and that the compensation be restored 
and an increased rating granted.

However, he only reported his earned income as commencing as 
of October 1, 1999, not prior to that time.  The Board notes 
that the Report of Contact is dated prior to October 1999, 
however, the Board finds that this represented the 
commencement date of employment.  The reason the Board makes 
this finding is that when the veteran was later informed that 
VA proposed to reduce the benefits as of November 1, 1999, 
the first day of the month after he returned to work, he did 
not respond to that correspondence.  Thus, he presented that 
date as the actual and accurate date of the return to 
employment.  

However, the veteran had been paid pension benefits from 
September 1998.  He was clearly informed of that fact.  He 
did not report that he worked from October 1998 in his June 
1999 correspondence.  Thereafter, it was discovered that the 
veteran had been employed prior to October 1999, he had been 
working since 1998.  

Thus, the record reflects that the veteran had the knowledge 
that he earned too much money from wages to receive both VA 
pension and wage income and that he therefore wanted to 
terminate the pension benefits.  He clearly understood and 
was aware that his income was too high for the receipt of 
pension benefits.  However, he reported the income from 
October 1999 onward, not before that time.  He was told that 
his VA pension benefits would be terminated as of November 1, 
1999.  He knew that he was employed prior to that time.  He 
knew that his earned income was too high for pension 
benefits.  VA clearly indicated that VA only had knowledge 
that he commenced work from October 1999 onward.  The veteran 
knew that he had worked prior to that time.  The Board notes 
that VA erred in the delay in taking action to reflect the 
receipt of the income when the eventual discovery of the 
earlier earned income was made.  However, the veteran 
misreported to VA when he began working by a year.  When he 
received the notice of the proposed action, he was informed 
of the date being used again.  He did not correct that 
information.  It was based on his prior statements.  

Thus, while the Board recognizes that the veteran allegedly 
was not seeking VA pension, his form indicated that pension 
should be considered.  He was awarded those benefits.  While 
he took action to stop the benefits, he only informed VA of 
work commencement as of October 1999.  He misinformed VA in 
that regard.  He had been working since October 1998.  He was 
informed that the retroactive adjustment would be made from 
November 1, 1999.  He knew that the reduction should be made 
from the year prior to that date, as he was working prior to 
that date.  With regard to the question of whether the 
veteran committed bad faith in the actual creation of the 
overpayment, the Board finds that there was bad faith.  The 
Board finds that the veteran's conduct was undertaken with an 
intent to seek an unfair advantage, that he had knowledge of 
the likely consequences, and that there was a loss to the 
government.  The veteran was awarded pension benefits.  
Although he later indicated that he wanted them rescinded and 
his compensation reinstated, he indicated that this was 
because he could earn more from income from wages.  However, 
he indicated that the commencement of the wage income was 
October 1999, instead of October 1998.  He knew that he had 
been paid benefits for pension during the time he was 
working.  He knew that his income was too high for the 
payment and receipt of those pension benefits.  He did not 
inform VA that his income was too high for that period.  The 
record clearly shows that he understood that his income was 
excessive for pension benefits, however, he provided an 
erroneous commencement date for the wages.  Even after he was 
informed that the pension would be adjusted to November 1999, 
he did not inform VA that this date did not reflect his prior 
receipt of earned income.  By failing to do so, he 
demonstrated conduct showing an intent to seek an unfair 
advantage.  His pension benefits were being adjusted 
approximately one year later than they should have been 
adjusted.  He had been informed that an overpayment would 
occur if the pension benefits were retroactively adjusted; 
thus he knew the likely consequences.  Since he received 
money that was not rightfully his, the Government suffered a 
loss.  

The veteran not only was informed of his obligations to 
report income, he also demonstrated knowledge of those 
obligations to report income and was aware of the income.  He 
showed this by contacting VA in June 1999 to state that he 
wanted to earn more money from working rather than receive 
pension benefits.  Again, he did not report that this earned 
income commenced the year before.  

Thus, the Board finds that the veteran deliberately did not 
report that he was working in 1998 when he corresponded with 
VA in June 1999 with regard to the pension award.  
Thereafter, when he was told of the proposed action to reduce 
his VA benefits as of November 1999, he failed to promptly 
contact VA with the information that he had been employed in 
1998.  He took these actions with the intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and with resulting loss to the government.  This constituted 
bad faith.

Thereafter, the record shows that VA discovered that the 
veteran actually had earned income dated back to 1998.  There 
was delay on VA's part in adjusting the pension benefits; 
hence the partial waiver previously noted.  However, the 
veteran has further admitted that he knew that he received 
payments to which he was not entitled to receive and actually 
intended to repay it, but he had to use the funds out of 
necessity.  He also stated that he expected that they could 
be recouped out of his VA compensation benefits.  

The veteran clearly spent VA money to which he was not 
entitled and he knew that his actions were wrong and that he 
would have to repay the monies back to VA.  There is no 
evidence that the veteran did not understand that the VA 
pension payments were his to retain since he was not entitled 
to receive them.  

As a result of the veteran's bad faith, the overpayment was 
initially created.  While the veteran may not have initially 
intended to apply for VA benefits, when the award was made, 
the veteran concealed the fact that he had been employed in 
1998 when he requested that the pension be adjusted.  He 
provided a later date.  By doing so, this created an 
overpayment.  The veteran was paid in June 1999 based on no 
income other than VA benefits from September 1998.  The 
veteran was obligated to inform VA that he had been working 
since 1998 since he was requesting that the pension be 
stopped and compensation reinstated based on the fact that he 
could earn more from his earned income.  By providing a later 
date, he intentionally misinformed VA for the purpose of 
retaining VA benefits.  He intentionally sought an unfair 
advantage over VA as he knew that his employment commenced 
after his accepted application for pension was received, yet 
he reported a much later date.  Further, another reason that 
the Board finds that the veteran intentionally misinformed VA 
is because the veteran then proceeded to continue to retain 
and use the VA monies to which he clearly was not entitled 
and to which he clearly knew that he was not entitled.  These 
continuous actions, regardless of whether the veteran felt 
that he needed the monies, reinforces that the veteran was 
fully aware and fully knowledgeable that his actions were 
intentional and he knew the likely consequences as he 
expected that the monies would be recouped.  

The veteran indicated that VA had accused him of failing to 
report his income, however, he was never ordered to report it 
by mail, voice, or otherwise nor was he ever sent a 
certificate of eligibility to fill out.  He stated that at no 
time did he misrepresent the fact that he was working.  This 
is not a true and accurate statement.  The veteran was fully 
informed of his obligation to report income in VA 
notification letters.  He did misrepresent the fact that he 
began working in 1999, when it was really in 1998.  

The Board notes that recent medical evidence was received 
showing that the veteran has some psychiatric problems; 
however, the initial date of treatment is May 2007, many 
years after the overpayment was created.  There is no 
evidence of mental incapacity at the time that the 
overpayment was created.  

In light of the foregoing, the Board finds that the evidence 
establishes that the veteran acted in bad faith in his 
dealings with VA.

When an overpayment of VA benefits results from such bad 
faith on the part of the veteran, waiver of the debt is 
precluded by law, regardless of the veteran's current 
financial status to include financial hardship or any of the 
other elements of the standard of equity and good conscience.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  Waiver of the 
recovery of an overpayment of improved pension benefits in 
the amount of $7,014 is precluded by a finding of bad faith 
on the part of the veteran.


ORDER

Waiver the recovery of an overpayment of improved pension 
benefits in the amount of $7,014 is denied.  


____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


